Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species I-A in the reply filed on 30 June 2022 is acknowledged.  The traversal is on the grounds that (a) there is no serious burden since prior art found for one species would likely be applicable to other species, (b) the addition of one or two additional search terms cannot legitimately be considered to impose a search burden.  This is not found persuasive because as stated within the restriction requirement the disposition of the thermal barriers is distinct in its configuration for the type of heat required to be blocked and the specific orientation of the thermal barrier.  It is not merely the addition of a few additional terms but the scope of the claims limiting the orientation of thermal barriers in combination with a vent duct or system with respect to the vehicle component and the configuration required to address the heat source.  The potential for some overlapping prior art does not negate the additional queries, consideration and burden required to address the differing scope between the species as reflected by Applicant’s claims as presented. The additional species will be considered if and when allowable subject matter is determined for the elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (CN 111668408A, machine translation).
Regarding claim 1, Peng discloses a traction battery pack system [0008-0010], comprising: a battery pack including a battery cell [0084-0085]; a vent duct (gas channels) configured for routing and expelling battery vent byproducts vented by the battery cell to a location external to the battery pack [0085]; and a thermal barrier (isolation layer) disposed on a surface of the vent duct and configured to block heat emitted by the battery vent byproducts [0129, 0131-0132].  
Regarding claim 2, Peng discloses the traction battery pack system as recited in claim 1, wherein the surface is an inner surface of the vent duct (abstract) [0010, 0131], an outer surface of the vent duct, or both.  
Regarding claim 3, Peng discloses the traction battery pack system as recited in claim 1, wherein the vent duct includes a substrate (inner wall), and the thermal barrier is disposed on the substrate [0162].  
Regarding claim 8, Peng discloses the traction battery pack system as recited in claim 7, wherein the thermal barrier layer includes a fabric layer, a foam layer, or combinations thereof [0125].  
Regarding claim 9, Peng discloses the traction battery pack system as recited in claim 1, comprising a vehicle component positioned adjacent to the vent duct (battery pack installed on vehicle) [0200].


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. as applied to claims 1 and 3 above respectively and further in view of Hariram (US 2015/0069068).
The teachings of Peng as discussed above are herein incorporated.
Regarding claims 4 and 5, Peng does not explicitly teach the traction battery pack system as recited in claim 3, wherein the substrate is metallic or polymeric.
Hariram teaches a container which includes fire-retarding material can have interior and exterior walls which may comprise metals, composites (comprising polymers), or any other material which are able to withstand high temperatures or harsh environments (Abstract) [0024, 0035].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to select the material for the walls of the battery pack and vent ducts of Peng as desired because Hariram recognizes that materials can be selected from metals, composites, or any other material as long as they are able to withstand the environments they are exposed to including high temperatures.
Regarding claims 6 and 7, Peng discloses the isolation layer to include a composite layer to provide both thermal runaway and diffusion protection [0162] for the traction battery pack system as recited in claim 1, wherein the thermal barrier includes an intumescent fireproof thermal barrier coating.  
Hariram teaches the container walls may comprise multiple fire retarding materials such as intumescent paint, mineral wool, ceramic, coating, another type of fire-retarding material, etc. [0022, 0035-0037] which can be attached in separate layers [0019].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include intumescent paint as part of the coating for the isolation layer of Peng because Hariram recognizes this as a viable fire retarding material. The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04
	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. as applied to claim 9 above, and further in view of Persson et al. (US 2021/0288374).
The teachings of Peng as discussed above are herein incorporated.
Regarding claim 10, Peng does not explicitly disclose a second thermal barrier disposed on the vehicle component.  
Persson teaches to consider the arrangement of the vents and location of the structures surrounding the battery modules includes protecting the portions of the module, bus bars, and leads from undesirable contact and exposure by positioning shield structures [0030, 0043]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include components such as shield structures with corresponding thermal protection in the battery pack of Peng because Persson recognizes that such structures provide for protection of critical components such as bus bars and leads while providing for the proper channeling of heat, fire, and pressure as desired.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. in view of Persson et al. as applied to claim 10 above, and further in view of Hariram (US 2015/0069068).
The teachings of Peng and Persson as discussed above are herein incorporated.
Regarding claim 11, Peng discloses the thermal barrier includes a thermal barrier coating or a thermal barrier layer [0134, 0135].
Hariram teaches the container walls may comprise multiple fire retarding materials such as intumescent paint, mineral wool, ceramic, coating, another type of fire-retarding material [0022, 0035-0037] which can be attached in separate layers [0019].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include multiple fire retarding materials as part of the heat protection structures of Peng and Persson because Hariram recognizes these options as viable fire retarding materials. 






Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727